Citation Nr: 0724893	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  07-06  659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1151.

3.  Entitlement to DIC benefits under 38 U.S.C.A. § 1318.

4.  Entitlement to accrued benefits for special monthly 
compensation (SMC) based on the need for aid and attendance 
or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1964.  He died in October 2005, and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision by 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the appellant's claim 
for DIC benefits under 38 U.S.C.A. § 1318 and for accrued 
benefits for SMC.  

This matter also comes before the Board on appeal of a 
September 2006 rating decision by the Providence RO, which 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death and 
entitlement to DIC benefits under 38 U.S.C.A. § 1151.  

The appellant testified at a personal hearing before the 
undersigned Veterans Law Judge in May 2007.  A transcript of 
this hearing was prepared and associated with the claims 
file.

In a written statement submitted to the Board during her 
personal hearing, and other correspondence recently 
submitted, the appellant has indicated that she is seeking 
accrued benefits for a number of other claims that she 
believes remained pending at the time of the veteran's death.  
For example, she discusses claims of service connection for 
heart disease, and entitlement to compensation under 
38 U.S.C.A. § 1151 for lithium toxicity and for injuries 
sustained in a fall at a VA facility in December 1997.  

It appears from the record that many of the various claims 
that the appellant is attempting to raise before the Board 
were adjudicated by the RO or the Board in a final decision 
prior to the veteran's death, or withdrawn prior to his 
death; and it does not appear that any remained pending at 
the time of his death.  It also appears that she is seeking 
certain benefits that are not available under any VA law or 
regulation, such as compensation "from 1974 to 1998 for 
taking care of [her] husband."  

In any event, the Board's jurisdiction extends only to those 
issues listed on the title page, which were the subject of 
rating decisions in December 2005 and September 2006, and 
were subsequently perfected for appeal.  The Board lacks 
jurisdiction to consider the remaining issues argued by the 
appellant, and her contentions are referred to the RO for 
appropriate clarification and response.


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in October 2005, and that the immediate cause of death 
was cardiac arrest, chronic obstructive pulmonary disease, 
and coronary artery disease.

2.  An amended copy of the official death certificate lists 
the immediate cause of death as ischemic arteriosclerotic 
heart disease and post myocardial infarction.

3.  At the time of the veteran's death, service connection 
was in effect for psychiatric disability characterized as 
bipolar disorder and post-traumatic stress disorder (PTSD), 
and this was evaluated as 100 percent disabling.

4.  The service-connected bipolar disorder and PTSD is shown 
as likely as not to have contributed significantly in 
producing or accelerating the veteran's demise.

5.  There is no longer a question or controversy regarding 
the appellant's claims for DIC benefits under 38 U.S.C.A. 
§§ 1151 and 1318.

6.  At the time of the veteran's death, he was seeking SMC, 
based on the need for aid and attendance or housebound 
status.

7.  The evidence in the file at the time of the veteran's 
death establishes that he had been residing at a VA facility 
for over six years in part due to symptoms of his bipolar 
disorder with PTSD.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the appellant, 
the veteran's service-connected disability contributed 
substantially and materially in causing his death.  38 C.F.R. 
§ 3.312 (2006).

2.  The appellant's claim for DIC under the provisions of 38 
U.S.C.A. § 1151 is moot.  38 U.S.C.A. §§ 511, 7104, 7105 
(West 2002); 38 C.F.R. § 20.101 (2006).

3.  The appellant's claim for DIC under the provisions of 38 
U.S.C.A. § 1318 is moot.  38 U.S.C.A. §§ 511, 7104, 7105; 38 
C.F.R. § 20.101 (2006).

4.  Entitlement to SMC, based on the need for aid and 
attendance or housebound status, for the purpose of accrued 
benefits, is established.  38 U.S.C.A. §§ 1114, 5121(a) (West 
2002); 38 C.F.R. § 3.350, 3.352, 3.1000(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2006)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In light of the favorable decision as it relates to the 
issues of entitlement to service connection for the cause of 
the veteran's death and entitlement to accrued benefits for 
SMC, any error by VA in complying with the requirements of 
VCAA as to these issues is harmless.  

Furthermore, as a result of the decision to award service 
connection for the cause of the veteran's death, the claims 
of entitlement to DIC under 38 U.S.C.A. §§ 1151 and 1318 are 
moot.  Thus, any error by VA in complying with the 
requirements of VCAA with respect to those claims is also 
harmless.

II.  Entitlement to service connection for the cause of the 
veteran's death

To establish service connection for the cause of death, the 
evidence must show that a disability that was incurred in or 
aggravated by service, or which was proximately due to or the 
result of a service-connected condition, was either a principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  For a service-connected disability to be the principal 
cause of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  For a 
service-connected disability to be a contributory cause of death, 
it must be shown that it contributed substantially or materially, 
that it combined to cause death, or aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312(c).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death primarily 
due to unrelated disability.  In the same category there would be 
included service-connected disease or injuries of any evaluation 
(even though evaluated as 100 percent disabling) but of a 
quiescent or static nature involving muscular or skeletal 
functions and not materially affecting other vital body 
functions.  Service-connected diseases or injuries involving 
active processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary cause 
being unrelated, from the viewpoint of whether there were 
resulting debilitating effects and general impairment of health 
to an extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  Where the service-connected condition affects 
vital organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(2)(3).

If the evidence is in relative equipoise, the benefit of the 
doubt must be resolved in the appellant's favor, and the claim 
must be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005).  If the preponderance of the evidence is against 
the claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

At the outset of this discussion, the Board notes that, at the 
time of his death, the veteran was service-connected for only one 
disability, which was characterized by the RO as bipolar disorder 
with PTSD, and that this disorder was evaluated as 100 percent 
(totally) disabling.  

The record reflects that several theories of entitlement have 
been advanced in support of the appellant's claim of service 
connection for the cause of the veteran's death, and for her 
claim of entitlement to DIC under the provisions 38 U.S.C.A. 
§ 1151.  

However, for the purposes of this decision, the Board will focus 
primarily on one particular theory, which is that the veteran's 
service-connected psychiatric disorder was directly responsible 
for his repeated noncompliance with various treatment measures, 
such as taking medications, using oxygen, complying with diet 
restrictions, and cessation of smoking, and that this 
noncompliance worsened both his COPD and heart disease; and thus, 
significantly and materially contributed to his death.

In this regard, the Board notes that the veteran died in October 
2005, and that there are several pieces of medical evidence of 
record specifically addressing the cause of his death.  For 
example, there are two certificates of death associated with the 
claims file.  The first certificate lists the immediate causes of 
his death as cardiac arrest, chronic obstructive pulmonary 
disease (COPD), and coronary artery disease (CAD).  No other 
underlying or contributory causes of death are noted.  This 
certificate was fully completed, and signed by Dr. G.B.  

The second certificate, apparently amended copy of the death 
certificate, lists the immediate causes of death as ischemic 
arteriosclerotic heart disease and post myocardial infarction.  
Other sections of this certificate were not completed, but it was 
also signed by Dr. G.B.

The evidence of record includes the report of an autopsy 
conducted two days after the veteran's death, which notes that 
the veteran had a history of myocardial CAD with prior myocardial 
infarction, congestive heart failure, mixed bipolar disorder, and 
hypertension.  Autopsy reportedly revealed extensive zones of 
prior, healed left ventricle myocardial infarction, endocardial 
involvement with extensive scarring and formation of a left 
ventricular apical aneurysm, which was intact.  The myocardial 
cells of aorta valve papillary muscle showed cytoplasmic 
vacuolation suggesting ishemic changes, which reportedly could 
have contributed to a sudden fall in cardiac output due to aortic 
valve dysfunction.  Cystic, bullous emphysema and anthracosis was 
also seen, which was found to probably be related to smoking 
exposure.  The examiner also noted acute colonic distention with 
compressive effects on the wall and mucosa, which were thought to 
be due to a form of gaseous distention, but there was otherwise 
no evidence for ischemic colitis.  The examiner concluded that 
the advanced ischemic cardiomyopathy, left ventricular aneurysm, 
tri-vessel occlusive CAD, and papillary muscle cell changes were 
a strong possibility for a cardiac arrest event.

The record includes the August 2006 report of a VA cardiologist 
who was asked to review the record and comment on whether the 
medical treatment received by the veteran from VA for his 
service-connected disability contributed to his CAD, and/or 
whether VA negligently failed to treat his CAD until it was too 
dangerous to operate.  In reviewing the medical history, the VA 
cardiologist noted that the veteran had a history of active 
tobacco use with failed cessation attempts, and that he had 
declined evaluation with cardiac catheterization for possible 
revascularization on at least three occasions in 2000.  The 
cardiologist also noted that the veteran suffered from 
obstructive sleep apnea with a history of refusing CPAP or 
attending the pulmonary clinic for reevaluation.  

The VA cardiologist focused most of his opinion on the issue of 
whether the veteran's medications may have contributed to his 
death, and, in this regard, the cardiologist noted that his 
levels of digoxin or lithium were normal two weeks prior to his 
death, without further documentation of dose changes or 
alteration of kidney function.  The cardiologist also noted that 
a search of medical literature revealed that the possibility of 
CAD due to psychiatric medications such as lithium, lamotrigine, 
and/or risperidone was rare.  For these reasons, the cardiologist 
found that it was unlikely that drug toxicity was a contributory 
cause of death; rather, the physician concluded that the 
veteran's death was more likely related to his "relentless" 
smoking behavior.  With respect to the issue of VA negligence, 
the cardiologist noted that there was no evidence to suggest that 
VA negligently failed to treat his CAD, and, in fact, the 
cardiologist noted that VA had offered the veteran the option of 
revascularization on multiple occasions, but he had declined.

In support of her contentions, the appellant has also has 
submitted a statement from a private physician, Dr. R.D., 
regarding the cause of the veteran's death.  In his 
statement, the physician points to several contributing 
factors that led to the veteran's death.  In part of his 
statement, the physician discusses several medications that 
had been prescribed to the veteran, which Dr. R.D. believes 
likely contributed to the death.  In addition, the physician 
also discusses the quality of health care provided by VA 
prior to the veteran's death, and asserts that deficiencies 
in that care also contributed to his death.

However, most significantly, Dr. R.D. focuses a great deal of 
his discussion on the veteran's noncompliance with various 
treatment measures, and the physician ultimately concludes 
that this noncompliance led to further deterioration of the 
veteran's cardiovascular and respiratory status.  In 
particular, the physician focuses on the veteran's failure to 
take prescribed medications in accordance with doctors' 
instructions, his continued smoking, and his refusal of 
numerous medical consults, as well as his refusal to undergo 
revascularization procedures when offered.  

Much of Dr. R.D.'s opinion is focused on his belief that VA 
acted negligently in failing to respond more vigorously to 
the veteran's noncompliance with various forms of treatment.  
However, such a discussion would be more appropriate to the 
veteran's claim for DIC under 38 U.S.C.A. § 1151, which 
involves a determination as to whether VA acted negligently 
in providing health care to the veteran.  

For the purposes of this discussion, it is important to note 
that Dr. R.D.'s opinion is clearly predicated on his belief 
that the veteran's psychiatric illness was a significant 
factor in his noncompliance, and that this noncompliance 
contributed to his death.  In his opinion, Dr. R.D. explained 
that the veteran had a long history of disabling psychiatric 
illness with multiple psychiatric admissions, and severe 
depressive and manic episodes, which involved symptoms of 
paranoid delusions, suicidal thoughts, agitation, and violent 
behavior.  Dr. R.D. recognized that the veteran had been 
found to be competent to make his decisions by VA; however, 
the physician disagreed, finding that the veteran's illness 
was severe and that it was his belief that the veteran's 
noncompliance was a direct result of his psychiatric illness.

In short, it appears that the opinions of both the VA 
cardiologist and Dr. R.D. were written primarily to address 
the issue of whether VA treatment, including medications he 
received through VA, caused or contributed to the veteran's 
death.  However, it appears that these physicians also 
acknowledged that the veteran's refusal to quit smoking and 
his noncompliance with various forms of treatment contributed 
to deteriorating health, and, most significantly, to his 
heart disease.  Dr. R.D. further concluded that the veteran's 
noncompliance was a direct result of his service-connected 
psychiatric illness.

As both physicians appear to agree that the veteran's refusal 
to quit smoking and his general noncompliance with prescribed 
forms of treatment contributed to his heart disease, the 
Board has reviewed the medical record to determine if there 
is other evidence supporting Dr. R.D.'s additional finding 
that the veteran's noncompliance was a direct result of his 
service-connected psychiatric disorder.  

In this regard, the Board notes, since 1998, treatment 
records reflect that the veteran was frequently found to be 
noncompliant with medications and other forms of treatment, 
and that he often became belligerent and angry when 
confronted about his noncompliance.  For example, in November 
1999, he was screened for smoking cessation and became 
"loud" and "sarcastic" towards staff.  At that time, the 
examining physician noted that he had a history of 
noncompliance with compromised insight and judgment.  A note 
dated later that month indicates that he was found to have 
self-care deficits related to mental illness, i.e., poor 
motivation with activities of daily living and treatment 
recommendations.

Significantly, the record reflects that the veteran was a 
resident at the Brockton VA Medical Center (VAMC) for over 
six years prior to his death.  It appears that he was 
initially admitted to a private nursing home in September 
1998 following a hospitalization for a manic episode, but 
that his stay at the private facility proved too disruptive, 
and he was eventually admitted to the Brockton VA facility 
for chronic psychiatric care in late 1998.  He remained at 
the Brockton facility until his death in 2005, with the only 
exceptions being various emergency room admissions that 
resulted in temporary transfers to other VA and private 
facilities.

For example, throughout 1999 and 2000, the veteran was 
transferred to other facilities on several occasions for 
cardiac and pulmonary care due to exacerbations that were 
found to be related to his noncompliance.  For example, in 
April 2000, he was hospitalized for exacerbation of his COPD 
secondary to infection, and it was found that he had been 
"grossly noncompliant" with recommendations for health 
maintenance, and had experienced repeated episodes of 
exacerbation as a result.  His treatment records also confirm 
that he declined undergoing cardiac catheterization on 
several occasions in 2000, and, during that year, he was 
repeatedly encouraged to quit smoking but consistently 
refused.

Clinical records dated over the next several years contain 
numerous references to the veteran having difficulty 
understanding or being able to comply with instructions 
regarding his health care needs.  For example, in a September 
2002 note, it was explained that the veteran was instructed 
on the use of an Albuterol inhaler, but that he was found to 
have a limited understanding or comprehension into his 
disease process.  In January 2003, it was noted in his 
clinical records that he was in need of a supervised and 
structured setting due to his bipolar disorder.  

These records also contain numerous references to the veteran 
sometimes demanding medications beyond his needs, and at 
other times refusing to take his medications at all.  
Clinical records contain numerous references between 2002 and 
2005 to the veteran refusing to comply with his restricted, 
low-fat diet.  He was noted to be on fluid-restriction to 
treat hyponatremia, but that he was frequently found to be 
noncompliant with those instructions.  Clinical records 
repeatedly note that he frequently consumed large amounts of 
soda, coffee, and snacks, contrary to instructions.  It was 
also repeatedly noted that he went off-unit to smoke, despite 
encouragement that he quit smoking, and that he was often 
reprimanded for smoking in areas where it was restricted.  
These records contain numerous notations indicating that he 
refused invasive work-up for his CAD, and these records also 
show that he refused numerous other medical consultations 
between 2002 and 2005.

In summary, the medical evidence of record shows that the 
veteran's relationship with VA physicians, nurses, and other 
healthcare providers was often combative and of a paranoid 
nature, and that he was frequently found to be noncompliant 
with various forms of treatment, including taking 
medications, following a restricted diet, or cessation of 
smoking.  He also declined numerous medical consultations and 
other forms of treatment, including undergoing cardiac 
catheterization procedures that were recommended by treating 
physicians.

The Board is, of course, cognizant that the veteran was found to 
be competent by VA medical staff, despite concerns that were 
repeatedly raised as to his insight and judgment.  However, given 
the substantial medical evidence of record demonstrating the 
veteran's continued refusal to comply with various treatment 
measures, and viewing his refusals in light of the combative and 
paranoid nature of his relationship with healthcare providers, 
the Board concludes that the evidence is at least in equipoise as 
to whether his service-connected bipolar disorder with PTSD 
materially contributed to the CAD and COPD that caused his death.

Therefore, having resolved doubt in favor of the appellant, the 
Board finds that service connection for the cause of the 
veteran's death is warranted.  Thus, the benefit sought on appeal 
is granted.

III.  Entitlement to DIC benefits under 38 U.S.C.A. § 1151 
and § 1318

As explained in the Introduction, the appellant perfected 
appeals as to the claims of entitlement to DIC benefits under 
both 38 U.S.C.A. § 1151 and § 1318.  

38 U.S.C.A. § 1151 provides generally that, when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or DIC compensation, shall be awarded the 
same manner as if the additional disability or death were 
service connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
or (B) an event not reasonably foreseeable. 

Pursuant to 38 U.S.C.A. § 1318, DIC benefits are also payable 
under certain circumstances if the veteran was in receipt of 
or entitled to receive compensation at the time of death for 
a service-connected disability which had been totally 
disabling for a specified period of time.

As discussed in detail above, the Board has granted service 
connection for the cause of the veteran's death, which is one 
of the bases for establishing entitlement to DIC benefits.  
Therefore, the issue of entitlement to dependency and 
indemnity compensation benefits under 38 U.S.C.A. § 1318 is 
moot and need not be discussed further.

Similarly, as for the appellant's claim for DIC benefits 
under the provisions of 38 U.S.C.A. § 1151, these provision 
award compensation to a claimant as if the cause of a 
veteran's death is service connected.  Because DIC benefits 
have been awarded based on the grant of service connection 
for the cause of the veteran's death, the claim for DIC 
benefits under the provisions of 38 U.S.C.A. § 1151 is also 
moot.

In short, as a result of the decision to award service 
connection for the cause of the veteran's death, there is no 
longer a question or controversy remaining with respect to 
DIC under either of these provisions.  Accordingly, the 
issues of entitlement to DIC under 38 U.S.C.A. § 1151 and 
§ 1318 are dismissed as moot.


IV.  Entitlement to accrued benefits for SMC

An individual entitled to accrued benefits may be paid 
periodic monetary benefits (due and unpaid for a period not 
to exceed two years) to which a payee was entitled at the 
time of his death under existing ratings or based on evidence 
in the file at the time of his death.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.

In order to support a claim for accrued benefits, the veteran 
or other payee must have had a claim pending at the time of 
his death for such benefits or else be entitled to them under 
an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 
5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

SMC is a special statutory award, in addition to awards based 
on the schedular evaluations provided by the diagnostic codes 
in VA's rating schedule.  Claims for SMC, other than those 
pertaining to one-time awards and an annual clothing 
allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) 
and 38 C.F.R. §§ 3.350 and 3.352.

SMC is payable at a specified rate if the veteran, as the 
result of service-connected disability, is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l) (West 2002), 38 C.F.R. § 
3.350(b) (2006).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  "Bedridden" will be a proper 
basis for the determination.

A veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant' s condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.

The Board notes that there has been a significant revision to 
the law regarding accrued benefits claims.  That amendment 
removed the two-year limit on accrued benefits so that a 
veteran's survivor may receive the full amount of an award 
for accrued benefits.  This amendment relates only to cases 
where the veteran's death occurred on or after the date of 
enactment, December 16, 2003.  Accordingly, the amendment is 
applicable in this case, and any award of accrued benefits 
would result in the appellant receiving the full amount of 
SMC to which the veteran was entitled.

At the time of the veteran's death, a claim was pending for 
entitlement to SMC based on the need for aid and attendance 
or at the housebound rate.  Therefore, as set out above, for 
the claim of entitlement to accrued benefits to be 
substantiated, the evidence must establish that, at the time 
of the veteran's death, he was entitled to SMC based on the 
need for aid and attendance or at the housebound rate, either 
under existing ratings or based on evidence in the file at 
the time of his death.

For the purpose of determining the extent to which the 
veteran's service-connected psychiatric disorder contributed 
to his need for aid and attendance, the Board remanded the 
issue in October 2004 so that a medical opinion could be 
obtained.  The Board noted in the remand that the veteran had 
been shown to be often noncompliant with his psychiatric 
medications, and that this had made him difficult to manage, 
aggressive and belligerent, but that it was not clear if his 
symptoms were so severe as to render him unable to care for 
himself without the regular assistance of another person, or 
result in his being housebound.

Unfortunately, the veteran passed away before the  VA 
examination was scheduled.  However, as will be discussed 
below, other medical evidence was associated with the record 
at the time of his death, including VA medical records, which 
contain information pertaining to the issue of whether the 
veteran's psychiatric disorder resulted in the need for aid 
and attendance of another person.

As an initial matter, the Board acknowledges that the 
veteran's psychiatric disorder resulted in severe impairment, 
as contemplated by his 100 percent rating, and, as discussed 
in detail above, the Board has found that the veteran's 
psychiatric disorder contributed to his noncompliance with 
various health care measures; thus, contributing to the CAD 
that caused his death.  However, these determinations do not 
necessarily lead to the conclusion that the veteran was also 
in need of regular aid and attendance prior to his death due 
to his service-connected disability.  

As noted above, the need for regular aid and attendance is 
warranted if a service-connected disability results in an 
inability of claimant to dress or undress himself, or to keep 
himself ordinarily clean and presentable.  Other factors are 
specified in the regulations that do not apply in this case, 
such as a frequent need of adjustment of any special 
prosthetic or orthopedic appliances, or an inability of 
claimant to feed himself through loss of coordination of 
upper extremities.  Although the veteran had experienced loss 
of vision and used a wheelchair prior to his death, for the 
purposes of this claim, it must be shown that it was his 
service-connected bipolar disorder with PTSD that resulted in 
the need of regular aid and attendance.

In this regard, the regulations do contemplate the need for 
regular aid and attendance due to mental incapacity if it is 
shown that care or assistance is required on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  Thus, the Board has considered 
whether the veteran's psychiatric disorder was so severe as 
to require such care and assistance on a regular basis.

The Board believes the most probative evidence of record 
regarding the veteran's need for regular aid and attendance 
to be the medical records showing the circumstances under 
which he initially became a resident of a nursing home.  The 
veteran was hospitalized in September 1998 after experiencing 
decreased sleep, racing thoughts, and increased agitation.  
It was noted that he had not been taking his medications for 
the past 10 to 14 days.  Upon mental status examination, he 
was found to be very agitated and uncooperative, and his 
appearance was described as "unkempt."  His speech was 
described as erratic and he repeatedly screamed that he 
wanted a cigarette.  This initial mania at the time of his 
admission was found to be due to noncompliance with 
medications, and he was restarted on them.  However, after 
several days, he also displayed increased confusion and 
disorientation, and this was found to be due to a new 
medication that had been introduced into his regimen.  This 
drug was discontinued and the delirium ceased.  Nevertheless, 
he continued to be described as agitated, and nurses reported 
that he only slept three hours per night.  It was also noted 
that he had a history of congestive heart failure and COPD, 
and that these conditions were monitored throughout his 
admission.

Throughout his September 1998 admission, the issue of his 
health care was discussed with his wife, and it was decided 
that he should be placed in a nursing home to better meet his 
needs.  He had been living at home until that time, although 
it was noted that he and his wife had recently become 
separated.  Arrangements were made with the Westside Nursing 
Home, and he was discharged to that facility.

The veteran apparently remained at that facility until 
November 1998, but experienced numerous problems there.  For 
example, he reportedly attempted to start a fire and got into 
a fight with an administrator.  He was ultimately transferred 
to the Acute Psychiatric Care Ward, and later the Chronic 
Psychiatric Care Ward, at the Brockton VA facility for 
treatment, but his stay was characterized as being 
complicated by irritability and behavioral problems.  It was 
noted that he would not fully cooperate with psychological 
and rehabilitative testing, and that he was generally 
noncompliant with exercise programs.  In September 1999, he 
was found to be in respiratory distress and was transferred 
to the emergency room at the VA hospital in West Roxbury.  
Following resolution of his symptoms, he was returned to the 
Chronic Psychiatric Care Ward at Brockton.

The veteran remained a resident of the Brockton VA facility 
until his death in 2005.  As discussed in detail above, 
clinical records from that facility contain numerous 
references to the veteran having difficulty understanding or 
being able to comply with instructions regarding his health 
care needs, and that he was often aggressive and combative 
with VA physicians, nurses, and other healthcare providers.  
These records also contain numerous references to the veteran 
sometimes demanding medications beyond his needs, and at 
other times refusing to take his medications at all.  These 
records show that he refused to comply with his restricted, 
low-fat diet, or with fluid-restriction, and that he ignored 
repeated recommendations that he quit smoking.  These records 
contain several notations indicating that he refused invasive 
work-up for his CAD, and that he refused numerous other 
medical consultations between 2002 and 2005.

Although the veteran was found to be competent, the records 
from the Brockton facility also show that he was repeatedly 
found to have a limited insight or understanding into his 
disease processes, and it was noted that he was in need of a 
supervised and structured setting due to his bipolar 
disorder.  These findings are consistent with the 
circumstances under which he was initially found to be in 
need of admission to a nursing care facility in 1998, and 
subsequently transferred to Brockton later that year.  Thus, 
while much of the care he received at Brockton did involve 
treatment for various physical disabilities, including his 
COPD and heart disease, it seems clear that it was his 
service-connected bipolar disorder with PTSD, the resulted in 
the need for regular, supervised care.

Under these circumstances, the Board concludes that the 
criteria for regular aid and attendance are met in that the 
veteran's mental incapacity did result in the need for care 
or assistance on a regular basis.  Accordingly, the claim for 
accrued benefits for SMC is granted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

The appeal as to the claim of entitlement to DIC under 38 
U.S.C.A. § 1151 is dismissed.

The appeal as to the claim of entitlement to DIC benefits 
under 38 U.S.C.A. § 1318 is dismissed.

Entitlement to accrued benefits for SMC based on the need for 
aid and attendance is granted.



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


